Citation Nr: 1432017	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-11 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for chondromalacia, left knee.

2.  Entitlement to service connection for chondromalacia, right knee.

3.  Entitlement to service connection for double vision.

4.  Entitlement to service connection for dizziness.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for hiatal hernia.

7.  Entitlement to service connection for a gastrointestinal disorder other than hiatal hernia.

8.  Entitlement to service connection for a sleep disorder.

9.  Entitlement to an initial disability rating in excess of 10 percent for right hip degenerative joint disease.

10.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person, or on the basis of being housebound. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from April 1953 to April 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The issues of entitlement to an initial disability rating in excess of 10 percent for right hip degenerative joint disease, and to SMC based on the need for regular aid and attendance of another person or on the basis of being housebound, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Chondromalacia, left knee, is not shown in service and is not shown to be related to an in-service disease or injury, or to a service-connected disability.

2.  Chondromalacia, right knee, is not shown in service and is not shown to be related to an in-service disease or injury, or to a service-connected disability.

3.  At no time during the period of the appeal has the Veteran had a diagnosis of a chronic double vision disorder.

4.  At no time during the period of the appeal has the Veteran had a diagnosis of a chronic dizziness disorder.

5.  A heart disorder is not shown in service and is not shown to be related to an in-service disease or injury, or to a service-connected disability.

6.  At no time during the period of the appeal has the Veteran had a diagnosis of a chronic hiatal hernia disorder.

7.  A gastrointestinal disorder is not shown in service and is not shown to be related to an in-service disease or injury, or to a service-connected disability.

8.  At no time during the period of the appeal has the Veteran had a diagnosis of a chronic sleep disorder.







CONCLUSIONS OF LAW

1.  The criteria for service connection for chondromalacia, left knee, have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 

2.  The criteria for service connection for chondromalacia, right knee, have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310  (2013). 

3.  The criteria for service connection for double vision have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 

4.  The criteria for service connection for dizziness have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 

5.  The criteria for service connection for heart disorder have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 

6.  The criteria for service connection for hiatal hernia have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 

7.  The criteria for service connection for a gastrointestinal disorder, other than hiatal hernia, have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 

8.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 



Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Eight letters sent to the Veteran dated between April 2009 and January 2014 satisfied the duty to notify provisions.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of the claimed disabilities on daily life and occupational functioning.

The claim was subsequently readjudicated, most recently in an April 2014 supplemental statement of the case.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.

A service treatment record, and VA and private medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

In a response to a request for service treatment records, in March 2006 the National Personnel Records Center reported that the Veteran's service treatment records were missing due to a "fire related" cause.  Under such circumstances, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Board has undertaken it's analysis of this case consistent with the heightened obligation of Cuevas and O'Hare.  However, though the case law increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant, that does not lower the legal standard for proving a claim for service connection.  See Russo v. Brown, 9 Vet. App. 46 (1996).
 
VA examinations were conducted in July 2009, March 2010, January 2011, April 2012, and March 2014; the Veteran has not argued, and the record does not reflect, that this examinations were inadequate for rating purposes. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. §§ 3.303 , 3.304. Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. Reg. 52744 -52747 (final rule revising § 3.310 to conform to the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).

Some chronic diseases, including organic diseases of the nervous system, cardiovascular-renal disease including organic heart disease, and endocarditis including valvular heart disease, are presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) . 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is available for organic diseases of the nervous system, cardiovascular-renal disease including organic heart disease, and endocarditis including valvular heart disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 ; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77 . 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chondromalacia of the Left and Right Knees

The one existing service treatment record does not reference any problems of the left or right knee, but does document that the Veteran was hospitalized in November 1956 for injury resulting from a parachute jump, when he was treated for a fracture, simple, distal fibula, left, and posterior lip of tibia, left.  At that time he underwent orthopedic surgery of open reduction of fracture, fixation with nonabsorbable material, bimalleolar fracture, ankle, left, fixation with screws.

During a June 2009 VA orthopedic "bones" examination, including of the lower extremities, the Veteran did not report any knee problems and the report of examination does not contain any findings or diagnosis referable to either knee.   The report of an August 2011 VA Aid and Attendance or Housebound Examination contains no reference to any knee problems.

In a January 2012 statement the Veteran reported his belief that his claimed bilateral knee disabilities were related to the in-service 30 or so parachute jumps he made, and work as a lineman suffering falls from poles and a building during service.

During VA examination in April 2012 the examiner was asked to provide an opinion as to the likelihood that left or right knee disorders were related to the Veteran's parachute jumps in service.  The Veteran attributed his bilateral knee problems to parachute jumps in service.  He reported a history of a left knee problem within a few weeks after leaving service and a right knee problem within about six years after service.  He reported current complaints of pain once a week that was getting worse over time with flares causing severe additional limits in activity.  

On examination the examiner diagnosed chondromalacia, bilateral knees.  The examiner stated that he could not provide an opinion as to whether either knee condition was related to service without resort to speculation, because he could not find mention of a left or right knee condition in service, and there were no post service medical records until 2007.  So he could not establish chronicity since service to be able to establish a causal link with service.

During a March 2014 VA examination, the Veteran reported a history of first having a left knee problem within a few weeks after leaving service and a right knee problem about six years after service.  The Veteran attributed his current bilateral knee conditions to his approximately 30 parachute jumps in service.

After examination the examiner diagnosed bilateral knee chondromalacia.  The examiner opined that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by any claimed in-service injury, event or illness.  

As rationale for the opinion, the examiner noted the following bases.  The conditions did not have onset during service.  There was no medical record evidence during or since service to support the claim.   Much more likely the conditions are due to a full life-time of very vigorous occupations requiring heavy use of the knees.  Lastly, paratroop jumping is only one experience that could contribute to onset of the conditions, but lack of corroborating evidence from service until the diagnosis was made in 2012, is so overwhelming as to not make the connection likely.

No organic condition of either knee was found prior to 2012, some 57 years after service.  There is no clinical evidence of any injury or disease in service and no affirmative evidence in service of a chronic condition during service.  Further there is no continuity of symptoms shown after service associated with a present chronic condition, or opinion or other evidence to link any current condition to service.  There is no evidence that a current right or left knee condition is the result of or was aggravated by any service-connected disability.

While the Veteran believes that he has a right and left knee chondromalacia conditions that are related to his military service, he is not shown to be other than a lay person.  As such, he has no competence to provide a medical opinion on this medically complex matter concerning the diagnosis and etiology of such conditions. 

The preponderance of the evidence is against the claim for service connection for chondromalacia, left knee, or chondromalacia, right knee; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b). 
Double Vision 

A March 2003 VA optometry consultation report shows that the Veteran reported complaints that he may have some cataracts or glaucoma forming, noting findings from his last examination two years before.  He reported that his vision may be different from that at the last examination.  After examination, the assessment was that the Veteran had pre-surgical cataracts of both eyes; physiological cupping, no glaucoma; and right eye, no significant change.  The examiner concluded that the prescription for glasses was "okay for now."

In a November 2009 statement the Veteran attested that at the time of the in-service parachute jump when he injured his back and knees, he was rendered unconscious momentarily, and that for more than 53 years he has had double vision resulting from that accident.

During a March 2014 VA examination by a doctor of optometry, findings included uncorrected distance vision of 20/40 or better in the right eye, and 20/100 in the left eye; and uncorrected near vision of 20/200 in the right eye, and 10/200 in the left eye.  Corrected distance and near vision was 20/40 or better, except for corrected near vision on the left, which was 20/100.  The Veteran's eyes had no afferent pupillary defect; and no diplopia (double vision).  

Internal eye examination was abnormal, with findings of age related macular degeneration of both eyes.  Fundus examination of both eyes was normal for optic disc, vessels, vitreous, and periphery.  The examiner concluded that the Veteran had eye conditions of cataract and other lens conditions; retinal conditions; preoperative cataract present of the left eye; postoperative cataract (removed) of the right eye with replacement intraocular lens.  The Veteran had retinal conditions of maculopathy of both eyes; and a decrease in visual acuity due to mild decrease in central vision and amsler grid due to age related macular degeneration.  The Veteran had no other eye conditions.

The examiner commented that according to the Veteran, his double vision resolved 40 years before the present examination.  The examiner commented that on examination there were no signs of double vision problems.  The examiner opined that the macular degeneration is likely due to age and history of smoking.

That opinion is probative as there are no other opinions on this matter and this opinion is consistent with the remainder of the medical evidence on file showing no diagnosis of a current double vision disability.  There is no evidence of any significant or chronic double vision symptomatology.

In the absence of proof of a present double vision disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the competent medical evidence clearly shows there is no diagnosis of a double vision disability at any time during the period of the appeal, it is unnecessary to consider whether the claim meets the other criteria for service connection.   

The preponderance of the evidence is against the claim for service connection for double vision; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b). 

Dizziness

In a November 2009 statement the Veteran attested that at the time of the in-service parachute jump when he injured his back and knees, he was rendered unconscious momentarily, and that for more than 53 years he has had dizziness resulting from that accident.

The report of a March 2014 VA examination reflects that the examiner reviewed the medical evidence on file and examined the Veteran.  The examiner concluded with an opinion that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness. 

As rationale for that opinion, the examiner noted the following.  There is no diagnosed medical condition shown in the evidence on file.  There is no medical workup/evaluation or listing of a complaint of dizziness.  The Veteran's report of a history of getting momentarily light-headed (not vertiginous) when standing up after leaning over too long, is likely normal age-related vasovagal light-headedness and would not be considered a pathologic chronic medical condition. 

That opinion is probative as there are no other opinions on this matter and this opinion is consistent with the remainder of the medical evidence on file.  None of the medical evidence shows a medical diagnosis of a chronic dizziness disorder separate from the noted "likely normal age-related vasovagal light-headedness" that would not be considered a pathologic chronic medical condition.

In the absence of proof of a present dizziness disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the competent medical evidence clearly shows there is no diagnosis of a dizziness disability at any time during the period of the appeal, it is unnecessary to consider whether the claim meets the other criteria for service connection.   

The preponderance of the evidence is against the claim for service connection for dizziness; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b). 

Heart Disorder

Private treatment records from Cibola General Hospital show that in early March 2009, the Veteran underwent uneventful surgery under anesthesia to treat a right inguinal hernia.  Postoperatively in the recovery room the Veteran sat up and had a marked apparent vasovagal response with a bradycardia asystole, and then eventual resuscitation with no changes in EKG. At discharge he had been up and about for 48 hours and was then discharged to home with plans to follow-up with a cardiologist in the near future.   

The Veteran was admitted the next day in March 2009 and treated at the Heart Hospital of New Mexico for cited problems including electrical heart disease (sick sinus syndrome) and valvular heart disease (moderate aortic insufficiency).  The report noted a history that the Veteran had undergone asystole during a spinal anesthesia for herniorrhaphy, which required cardiopulmonary resuscitation and placement of an external pacing unit.  

A left heart catheterization performed did not show any type of coronary artery disease, and the left ventricular ejection fraction was calculated to be about 50 percent.  A report of cardiac catheterization contains an assessment of relatively normal coronaries; dilated aortic root; and calcified aortic valve with aortic insufficiency but without significant aortic stenosis.

An April 2009 VA treatment record contains an impression of status post cardiac arrest, now with pacemaker, suspect medication reaction from spinal anesthesia.

In a June 2009 statement the veteran reported that he had a hernia surgery in early March 2009, and that after that surgery his heart stopped and he was then air lifted to Albuquerque's Heart Hospital, where he underwent surgery and a pacemaker device was implanted.   

The report of a March 2014 VA examination includes a diagnosis of asystole in the setting of spinal anesthesia, which was diagnosed in 2009.  The Veteran reported that he was sure he never had any known heart problems prior to 2009.  

The report records the following medical history: (1) asystole in the setting of spinal anesthesia; (2) possible bicuspid aortic valve with aortic stenosis and aortic insufficiency, currently under surveillance with yearly echoes; (3) left heart catheterization in March 2009 with nonobstructive plaquing, dilated aortic root, and aortic insufficiency; (4) history of multiple traumas; and (5) status post permanent pacemaker implant done in March 2009.  The Veteran reported that currently he had no symptoms of heart condition.

The examiner stated that the Veteran did not have any ischemic heart disease; and that the Veteran has had a heart valve condition of aortic stenosis and aortic insufficiency.  The examiner remarked that the Veteran had age-related aortic insufficiency/regurgitation; and he has never had endocarditis or myocarditis.

After examination the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  

As rationale for that opinion the examiner stated the following bases for the opinion.  The Veteran's singular symptomatic heart condition, asystole (absence of a heartbeat), in setting of spinal anesthesia in 2009 for which a cardiac pacemaker was implanted, would absolutely have no connection whatsoever with events in his military service in the 1950's nor any relationship to his current service connected conditions.  Further, the asystole reportedly occurred in connection with the spinal anesthesia used for an inguinal hernia surgery in 2009.  

The record reflects that no heart condition was found prior to 2009, some 54 years after service.  There is no clinical evidence of any injury or disease in service and no affirmative evidence in service of a chronic heart condition during service.  Further there is no continuity of symptoms shown after service associated with a present chronic condition, or opinion or other evidence to link any current heart condition to service.  The Veteran himself has stated that he had no heart condition prior to 2009.  There is no evidence that a current heart condition is the result of or was aggravated by any service-connected disability.

While the Veteran believes that he has a heart condition that is related to his military service, he is not shown to be other than a lay person.  As such, he has no competence to provide a medical opinion on this medically complex matter concerning the diagnosis and etiology of such conditions. 

The preponderance of the evidence is against the claim for service connection for a heart disorder; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b). 

Hiatal Hernia or other Gastrointestinal Disorder

In an April 2009 statement the Veteran said that he has had various gastrointestinal symptoms associated with GERD (gastrointestinal reflux disease), including hiatal hernia.  In June 2009 he reported that he had hernia surgery in early March 2009.

During a March 2014 VA examination, the Veteran stated he has had daily heartburn for years but has refused use of any treatment other than self-medication with over the counter antacids.  The examiner stated that clinical record notes show no workup for gastrointestinal related conditions nor listing of GERD. The Veteran 
stated he had an upper GI radiological studies decades before, which was normal,
but the examiner noted this was not found in the claim file.  The examiner stated that there were no service treatment records showing any related gastrointestinal condition; and there was no data in the claim file providing evidence of a nexus.

The examiner opined that the claimed condition of GERD was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  As rationale for the opinion the examiner stated the following.  There were no service treatment records confirming onset during military service in the 1950's.  There was no relationship between GERD and any current service-connected conditions (i.e.: the Veteran does not use aspirin or NSAIDs for treatment of degenerative joint disease of the lumbosacral spine or right hip).  

That opinion is probative as there are no other opinions on this matter and this opinion is consistent with the remainder of the medical evidence on file.  No chronic gastrointestinal condition-to include GERD or inguinal hernia (involving herniation of a loop of intestine into the inguinal canal)-was found prior to 2009,   some 54 years after service.  There is no clinical evidence of any referable injury or disease in service and no affirmative evidence in service of a chronic condition during service.  Further there is no continuity of symptoms shown after service associated with a present chronic condition, or opinion or other evidence to link any current condition to service.  There is no evidence that a current gastrointestinal condition is the result of or was aggravated by any service-connected disability.

While the Veteran believes that he has a gastrointestinal condition that is related to his military service, he is not shown to be other than a lay person.  As such, he has no competence to provide a medical opinion on this medically complex concerning the diagnosis and etiology of such condition. 

Further, there is no evidence showing a diagnosis of a hiatal hernia disability.   In the absence of proof of a present hiatal hernia disability, there can be no valid claim for service connection for that condition.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the competent medical evidence clearly shows there is no diagnosis a hiatal hernia disability at any time during the period of the appeal, it is unnecessary to consider whether the claim meets the other criteria for service connection.   

The preponderance of the evidence is against the claim for service connection for hiatal hernia; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b). 

The preponderance of the evidence is against the claim for service connection for a gastrointestinal disorder other than hiatal hernia; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b). 

Sleep Disorder

A January 2005 VA treatment record shows that the Veteran was being seen for complaints of impotence, and of pain in the right lower extremity.  There are no initial complaints or objective findings referable to sleep disorder.  The report contains an assessment of sleep apnea/allergic rhinitis, apparently based on reports of snoring.  The provider planned to order a sleep study, and advised procedure to ensure veteran does not sleep on his back to limit snoring, and the provider advised the Veteran to start on nasalide spray in each nostril.

The report of a March 2014 VA examination reflects that the examiner reviewed the medical evidence on file and examined the Veteran.  The examiner concluded with an opinion that the claimed sleep disorder was less likely than not (less than 50 percent probability) incurred in or caused by any claimed in-service injury, event, or illness. 

As rationale for that opinion, the examiner noted the following bases.  There is no diagnosed chronic sleep disorder in claim file records, including current clinical notes.  There are no service treatment records showing a sleep disorder.  The Veteran stated his spouse noted he frequently thrashes about in bed but there is no observation of apnea.  The Veteran stated he had often bizarre frightful dreams.  The Veteran indicated he does not feel very rested in the morning after sleeping but does not experience excessive daytime hyper-somnolence.  The examiner concluded that there is no diagnosed sleep disorder.

That opinion is probative as it is consistent with the remainder of the clinical record evidence, and there are no other opinions on this matter that are consistent with the  remainder of the medical evidence on file.  Although there is a VA treatment record in 2005 that assessed some reported snoring as either sleep apnea or allergic rhinitis, there is no subsequently confirmed diagnosis of an actual sleep apnea disorder or of any other sleep disorder.

In the absence of proof of a present sleep disorder, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the competent medical evidence clearly shows there is no confirmed diagnosis of a sleep disability at any time during the period of the appeal, it is unnecessary to consider whether the claim meets the other criteria for service connection.   

The preponderance of the evidence is against the claim for service connection for sleep disorder; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for chondromalacia, left knee, is denied.

Entitlement to service connection for chondromalacia, right knee, is denied.

Entitlement to service connection for double vision is denied.

Entitlement to service connection for dizziness is denied.

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for hiatal hernia is denied.

Entitlement to service connection for a gastrointestinal disorder other than hiatal hernia, is denied.

Entitlement to service connection for a sleep disorder is denied.


REMAND

A remand of the right hip degenerative joint disease rating claim is required.  
The Veteran was last examined for his right hip degenerative joint disease in March 2010, more than four years ago.  At that time the claim files were not available for review by the examiner.  Significantly, the examination was for the purpose of establishing service connection, not for establishing a rating.  There is some lack of clarity as to the complaints and examination findings attributable to the right hip degenerative disc disease as distinguished from service-connected right leg radiculopathy.  

In rating decisions of June and November 2011, the RO denied entitlement to special monthly compensation based on the need for regular aid and attendance of another person, or on the basis of being housebound.  The Veteran timely filed a notice of disagreement with that determination in January 2012.  However, a statement of the case (SOC) was not issued, in which case the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238 (1999).  

In May 2013 the Board remanded this matter for the RO to issue a SOC, but this has not been done.  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all outstanding records of VA or private medical treatment pertinent to the Veteran's service-connected right hip degenerative disc disease. 

2.  Then, schedule the Veteran for VA examination by an appropriate medical professional of the Veteran's service-connected right hip degenerative disc disease to determine the nature, extent, frequency and severity of any orthopedic impairment.  


All indicated tests, including diagnostic imaging and range of motion studies, must be performed.  The examiner is to identify all right hip impairment; and distinguish these findings from any separately service-connected lumbar spine orthopedic or neurologic pathology to include the associated right leg radiculopathy found to be present.  

The examiner is to express the findings of range of motion studies in degrees on flexion, extension, and abduction, and fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion due to pain of the affected joint, i.e., the extent of the Veteran's pain-free motion on flexion, extension, and abduction, including during periods of flare-up.  

The examiner must state whether the Veteran has any right hip ankylosis or flail joint.  The examiner must state whether the Veteran has any impairment of the femur, including malunion; fracture of the surgical neck of the femur with false joint; or fracture of the shaft or anatomical neck of the femur with nonunion. 

After all necessary tests are conducted, the examiner must opine as to the impact of the Veteran's overall right hip degenerative disc disease on his ability to work.  A complete rationale for any opinion expressed and conclusion reached must be provided.


3.  Then readjudicate the appeal of the increased rating for the right hip degenerative joint disease.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and given an opportunity to respond.

4.  Issue the Veteran a statement of the case addressing the issue of entitlement to SMC, to include notification of the need to timely file a Substantive Appeal to perfect an appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


